DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 10/07/2021 and 01/31/2022 are incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.





Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 5, 8-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Charles H. Chalfant et al. (US 2015/0188628 A1) hereinafter “Chalfant” in view of Venkata A. Bhagavatula (EP 0256809 A2), hereinafter “Bhagavatula”. 
Regarding claim 1, Chalfant disclose a local free space optical (FSO) communication terminal configured to transmit optical beams to and receive optical beams from a remote FSO communication terminal, the local FSO communication terminal comprising (Chalfant: Figs. 1-7, Fig. 6-7 illustrate FSO terminal implementation of bi-directional transceiver between two terminals (second or remote terminal not shown), ¶¶ [0018]- [0020], [0029]- [0032]): 
a fore optic having a focal plane, wherein a receive (Rx) optical beam from the remote FSO communication terminal is received and focused by the fore optic to a Rx spot at the focal (Chalfant: Figs. 1-7, FSO terminal includes fore optic 1, receives and transmit beam 2 to and from remote (not shown), beams are focused onto the focal plane at a spot 4 onto photo-receiver 5,  with several detectors in FPA 10, as shown in several figures beams 2 being collimated by lenses of fore optic 1 see Figs. 1-5,¶¶ [0020]-[0028]):  and 
a optical component that is positioned along optical paths of both the Rx optical beam and the Tx optical beam, wherein the Rx and Tx optical beams the optical component laterally separates the Rx spot and the Tx spot at the focal plane (Chalfant: Figs. 1-7, optical components of telescope 1 position along optical path for Rx and Tx optical beam 2, such as several lenses 1, ¶¶ [0020]- [0031]).
Chalfant does not expressly disclose wherein the Rx and Tx optical beams are different wavelengths and a wavelength dependence of the dispersive optical component laterally separates the Rx spot and the Tx spot at the focal plane.
However, Bhagavatula disclose herein the Rx and Tx optical beams are different wavelengths and a wavelength dependence of the dispersive optical component laterally separates the Rx spot and the Tx spot at the focal plane (Bhagavatula: Figs.1, 5-8, transmitter Tx 18, receiver Rx 32, dispersion optical component (21, 34, 23) such as prism, filter can separate wavelength component laterally (see beam 23-26 with different wavelengths) , two or more fibers may be connected in series  in path of Tx & Rx is wavelength dependence that separate different wavelength λ1, λ2, multiple source and fibers 22, 28 can be mounted on an x-y-z positioner in common plane and the fibers positioned fall on the focal point of the lens 21, Col. 3 ||60-65 & Col. 4 || 1-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chalfant so that the Rx and Tx optical beams are different wavelengths and a wavelength dependence of the dispersive optical component laterally separates the Rx spot and the Tx spot at the focal plane as taught by Bhagavatula because when wavelength dependence dispersive optical component is utilized in the modified system it relaxes the delay difference introduced in the system by compensating dispersion among different wavelength and ultimately improves the bit error rate and furthermore combining Tx and Rx.  See Bhagavatula Col. 1 || 1-25.   

Regarding claim 5, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein the dispersive optical component is a window of the FSO communication terminal (Bhagavatula: Figs.1, transmitter Tx 18, receiver Rx 32, dispersion optical component (21, 34, 23) surface of element 21 is window to end face 29 of multi-channel core fiber 28  and Tx fiber 22, two or more fibers may be connected in series in path of Tx & Rx is wavelength dependence that separate different wavelength λ1, λ2, multiple source and fibers 22, 28 can be mounted on an x-y-z positioner in common plane and the fibers positioned fall on the focal point of the lens 21, Col. 3 ||60-65 & Col. 4 || 1-52).

Regarding claim 8, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein optical paths of the Rx optical beam and of the Tx optical beam in the local FSO communication terminal are circulator-less (Chalfant: Figs. 1-7, illustrate FSO local/remote terminal, having optical components of telescope 1 position along optical path for Rx and Tx optical beam 2, such as several lenses 1, separation of Tx 15 and Rx 14 is done using coupler/splitter 13 without using a circulator, ¶¶ [0003],[0030], [0020]-[0031]).
Regarding claim 9, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein the lateral separation of the Rx spot and the Tx spot at the focal plane is not a result of a beam splitter positioned along optical paths of the Rx optical beam or the Tx optical beam (Chalfant: Figs. 1-7, FSO terminal includes, transceiver telescope 1, focal plane component having spot 4, Rx and Tx, FPA 10 with input or output beam 2, and Rx its focal plane is identical for t fore optic 1, receives and transmit beam 2 to and from remote (not shown), beams are focused onto the focal plane at a spot 4 onto photo-receiver 5, see Figs. 1-5,¶¶ [0019]-[0025], Bhagavatula further teach the fore optic such as dispersion optical component (21, 34, 23) when combined with Chalfant can separate input and output beam without using beam splitter see Fig. 1, Col. 3 ||60-65 & Col. 4 || 1-52 ).

Regarding claim 10, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein the Rx optical beam is coupled from the Rx spot into an Rx fiber and the Tx optical beam is coupled from a Tx fiber to the Tx spot (Chalfant: Figs. 6-7, Tx fiber 15 and Rx fiber 14, combiner/coupler 13 combining Tx and Rx beams ¶¶ [0030]).

Regarding claim 13, the combination of Chalfant disclose the FSO communication terminal of claim 10, wherein the Rx fiber and the Tx fiber are single mode fibers (Bhagavatula: Figs.1, 5-8, each channel of fiber 22, 28, may be designed to propagate single or few or more than few modes, Col. 6 || 1-14 & Col. 5 ||7-10).

Regarding claim 14, the combination of Chalfant disclose the FSO communication terminal of claim 1, further comprising a multi-core fiber with a first core and a second core, wherein the Rx optical beam is coupled from the Rx spot into the first core and the Tx optical beam is coupled from the second core to the Tx spot (Bhagavatula: Figs.1-3, 5-8, multi-channel fiber 40, has plurality of cores 41-44, and cladding 47-50, with number modes in each core, can couples with Tx 18 and Rx 32, Col. 6 ||15-40).

Regarding claim 15, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein the Rx spot and the Tx spot are laterally separated by at least 125 micrometers (Bhagavatula: Figs.1-3, 5-8, the spot size of each light beam 24, 25 and 26 are limited by characteristics of transmission fiber 22, dispersive component (21, 34, 20) separate each channel of fiber 22, 28, based on characteristic of fiber, Col. 5 || 37-65, Col. 4 || 30-50, Col. 3 || 60-65,  Col. 6 || 1-14 & Col. 5 ||7-10).
Regarding claim 16, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein the Rx spot and the Tx spot are laterally separated enough to reduce interference between the Tx and Rx beams at the focal plane below a threshold level (Bhagavatula: Figs.1-3, 5-8, the spot size of each light beam 24, 25 and 26 are limited by characteristics of transmission fiber 22, dispersive component (21, 34, 20) separate each channel of fiber 22, 28, based on characteristic of fiber, Col. 5 || 37-65, Col. 4 || 30-50,  Col. 3 || 60-65,  Col. 6 || 1-14 & Col. 5 ||7-10).








Claims 2-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chalfant in view of Bhagavatula and further in view of NKT Photonics A/S (JP 2013545107 A) hereinafter “NKT”.
Regarding claim 2, the combination of Chalfant disclose the FSO communication terminal of claim 1, but does not expressly disclose wherein the dispersive optical component is a refractive optical component.
However, NKT disclose wherein the dispersive optical component is a refractive optical component (NKT: Figs. 5a, 6 dispersive optical component 51 or 61 may be refractive element such as prism, wedge, diffractive, see page 47/62 3rd paragraph or claim 20, page 37/62 paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Chalfant so that the wherein the dispersive optical component is a refractive optical component as taught by NKT because as a matter of design choice the dispersive optical element can be a prism or wedge or diffractive element that is capable of dispersing the incident light for refracting different wavelength form different direction and furthermore the dispersion element, wedge, prism, refractive or diffractive are made to disperse the light and may be used as filter. See NKT page 47/62, 3rd paragraph or claim 20.  
Regarding claims 3, 6 and 7 are interpreted and rejected in the same manner as claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chalfant in view of Bhagavatula and further in view of Hiroshi Honma et al., (JP 2004233485A) hereinafter “Honma”.
4, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein the dispersive optical component but does not expressly disclose has transmission losses below 2 dB at the Tx and Rx wavelengths.
However, Honma disclose wherein the dispersive optical component but does not expressly disclose has transmission losses below 2 dB at the Tx and Rx wavelengths (Honma: Figs. 23-28, 32, dispersion element may include transmission loss of less than 2 dB (i.e., 0.12 dB), see Example of two-core fiber 125 um the focal length of the lens 15 mm and the polarization dispersion element with polarization transmission loss of 0.12 dB, ¶¶ [0113],[0119],[0120] ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Chalfant so that t transmission losses below 2 dB at the Tx and Rx wavelengths as taught by Honma because when minimizing transmission loss of the optical component i.e., dispersive optical component, or other optical component in transmission it improves overall power budget of the optical transmission system. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalfant in view of Bhagavatula and further in view of Young Lee et al., (WO 2021015802 A1) hereinafter “Lee”.
Regarding claim 17, the combination of Chalfant disclose the FSO communication terminal of claim 1, but does not expressly disclose wherein the Tx and Rx wavelengths are selected from wavebands covered by ITU (International Telecommunication Union) channels.
However, Lee disclose wherein the Tx and Rx wavelengths are selected from wavebands (Lee: Figs. 1-5, system 100, with NE 112, may be coupling to each fibers to establish links to other transport NEs 112, the Tx and Rx of NEs and these fiber type may be differentiated by their impairment characteristics, the transport WDM signals may use CWDM wavelengths defined by ITU-T G.694.2 or DWDM signals defined in ITU-T G.694.1, ¶¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Chalfant so that wherein the Tx and Rx wavelengths are selected from wavebands covered by ITU (International Telecommunication Union) channels as taught by Lee because selecting wavelengths channels from a list of standards i.e., ITU-T standards is well defined in industry in order to ensure a successful interoperability between nodes.  

Regarding claim 18, the combination of Chalfant disclose the FSO communication terminal of claim 17, but does not expressly disclose wherein the Tx and Rx wavelengths are selected from ITU publication G.694.1 or G.694.2.
However Lee disclose, wherein the Tx and Rx wavelengths are selected from ITU publication G.694.1 or G.694.2 (Lee: Figs. 1-5, system 100, with NE 112, may be coupling to each fibers to establish links to other transport NEs 112, the Tx and Rx of NEs and these fiber type may be differentiated by their impairment characteristics, the transport WDM signals may use CWDM wavelengths defined by ITU-T G.694.2 or DWDM signals defined in ITU-T G.694.1, ¶¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Chalfant so  Lee because selecting wavelengths channels from a list of standards i.e., ITU-T standards is well defined in industry in order to ensure a successful interoperability between nodes.  
Regarding claim 19, the combination of Chalfant disclose the FSO communication terminal of claim 17, wherein either or both the Tx and Rx wavelengths are within 100 nm wavelength of 1064 nm (Lee: Figs. 1-5, system 100, with NE 112, may be coupling to each fibers to establish links to other transport NEs 112, the spacing between Tx and Rx wavelengths are well-defined in CWDM or DWDM ITU-T standards to be 100 nanometer, see ITU-T G.694.2 or DWDM signals defined in ITU-T G.694.1, and see ¶¶ [0054]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chalfant in view of Bhagavatula and further in view of Ion Bita et al., (EP 2366946 A1) hereinafter “Bita”.
Regarding claim 20, the combination of Chalfant disclose the FSO communication terminal of claim 1, wherein the dispersive optical component has but does not expressly disclose an index of refraction larger than 1.5 and smaller than 4.2.
However, Bita disclose, wherein the optical component has an index of refraction larger than 1.5 and smaller than 4.2 (Bita: Figs. 1, 10A, disclose optical component 100, with layers 106, 104 and 102 and layer 104 having refraction index between 1.4 to 1.45, ¶¶ [0084] pages 12-13 Col. 22-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Chalfant so  Bita because as a matter of design choice the optical component with different properties could be chosen such as silicones with refraction indices and material i.e., nanoporous having good adhesion to glass and plastic for their properties.  
Allowable Subject Matter













Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Corem et al., 	(US 7,454,100 B2) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636